Citation Nr: 1104280	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, claimed as an upper back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2004 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego California, which denied the claims of service 
connection for disabilities of the neck, thoracic spine, and 
right shoulder.  The Veteran appealed these decisions and the 
case was referred to the Board for appellate review.  During the 
course of this appeal, the jurisdiction over the claims file was 
transferred from the San Diego RO to the Portland, Oregon RO.

In an August 2010 rating decision, service connection was granted 
for neck injury residuals, including cervical spine degenerative 
joint disease.  As the Veteran has not indicated any disagreement 
with the disability rating or effective date assigned this matter 
is not for appellate review.


FINDINGS OF FACT

1.  The medical evidence reflects that the Veteran's upper back 
pain and related symptoms are manifestations of his service-
connected cervical spine disorder and the Veteran is not 
currently shown to have an independent thoracic spine disorder.

2.  A right shoulder disorder did not manifest in service or 
within one year of separation from service, and a current right 
shoulder disorder is not shown to be causally or etiologically 
related to service.
 

CONCLUSIONS OF LAW

A thoracic spine disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

A right shoulder disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in October 2004, 
March 2006 and May 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although the letters containing Dingess 
notice was issued after the rating decision, the case was 
readjudicated in the October 2010 Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield 
III).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  In this regard, 
the relevant VA treatment records have been obtained.  The 
Veteran has also been provided with VA examinations (the reports 
of which have been associated with the claims file).  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the 
Veteran testified at a hearing before Board (the transcript of 
which has been associated with the claims file).  

This case was remanded in June 2009 with instructions for the RO 
to provide the Veteran with an examination.  A remand by the 
Board confers on the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Veteran was afforded the necessary VA examination in September 
2010.  The Board finds that the VA examination report is adequate 
for evaluation purposes because the examiner conducted a physical 
examination, reviewed the medical history, and described the 
disabilities in sufficient detail so that the Board's evaluation 
of them is an informed determination.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  There has been substantial compliance with the Board's 
remand directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran seeks service connection for a thoracic spine 
disorder, also claimed as upper back disorder, and a right 
shoulder disorder.  Applicable law provides that service 
connection will be granted if it is shown that a veteran suffers 
from a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Regulations also state that if a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity. 

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  

Service treatment records show that in February 1972, the Veteran 
complained of a stiff neck.  In March 1974, he was treated for 
upper back pain and the impression was mild muscle sprain due to 
injury.  Service treatment records also reveal complaints of left 
shoulder pain.  There is no specific report of right shoulder 
pain.  None of the clinic notes reflect a history of a tailgate 
falling on the Veteran's head, as he has reported occurred during 
service.  A copy of the Veteran's separation examination in 
September 1978 reveals that his spine was normal.  A right 
shoulder disorder was not indicated.  On a September 1978 Report 
of Medical History form, the Veteran denied having a head injury, 
painful joints or a painful shoulder.

Post-service VA outpatient treatment records from November 2003 
to April 2004 show complaints of neck pain and numbness and 
aching in the right upper arm with tingling in the hands.  A 
clinical impression in December 2003 was 'suspect spinal origin.'  
The Veteran reported a prior injury wherein a tailgate had fallen 
on his head.

On VA examination in December 2004, a VA examiner indicated the 
Veteran had overuse-type injuries in service for his shoulder and 
upper back and that these were consistent with his current 
disabilities including acromioclavicular joint sprain.  The 
assessment was thoracic spine chronic strain, normal x-rays; and 
acromioclavicular joint and glenohumeral arthritis on the right, 
confirmed by x-ray.  It is unclear whether the examiner reviewed 
the service treatment records.  This examiner also did not 
provide a rationale for the opinion linking these diagnoses to 
service.  

At a hearing before the BVA in October 2008, the Veteran reported 
that he was unable to recollect whether he had injured his upper 
back and shoulder in service, but he started having problems with 
them in approximately 1974 or 1975.  He stated that he sought 
treatment but never received a definitive answer to explain his 
complaints.  He also stated that his upper back and shoulders 
still give him problems today.  

The Board remanded the claim in June 2009 for additional 
development, to include affording the Veteran another VA 
examination to determine the nature and etiology of his claimed 
thoracic spine and right shoulder disorders.  

The Veteran underwent this VA examination in September 2010.  The 
examiner noted in the examination report that he had reviewed the 
entire claims file.  The Veteran reported that he had pain across 
his neck that went into his right shoulder and occasionally to 
his left shoulder and behind his shoulder blades, which began in 
service.  He stated that in 1973 a 1500 pound tailgate fell on 
his head.  He denied treatment for this and said since he was 
young he tried to 'shake it off.'  He was unable to clearly 
recall whether he sought any additional treatment for pain across 
his neck, upper back and shoulder, but noted that he began going 
to sick call in 1974 or 1975 but could get no definitive answer.  
In reviewing the claims file, the examiner noted that the Veteran 
had several instances of treatment for pain in the neck and left 
shoulder regions.  The Veteran also indicated that he had 
continued problems with his neck, upper back and shoulder pain 
after separation from service.  

After completing a detailed physical examination and x-rays, the 
examiner provided diagnoses of chronic cervical spine strain with 
degenerative changes and right shoulder rotator cuff tendonitis.  
In discussing the etiology of these disorders, the examiner 
remarked that there is clear documentation in the service 
treatment records for complaints of shoulder, neck and upper back 
problems and it is also clear that the Veteran has been having 
problems across the neck and upper back region since his military 
service.  There is no documentation, however, of problems of a 
right shoulder rotator cuff tendonitis.  The examiner explained 
that it is often difficult for patients to differentiate problems 
between neck pain radiating to the shoulder; shoulder pain 
radiating to the neck; and an isolated neck and shoulder problem.  
He therefore concluded that it is as likely as not that the 
Veteran's current symptoms and complaints can all be placed under 
the diagnosis of a cervical spine strain with degenerative 
changes, with symptoms that started in the military and continued 
today.  The examiner explained that this is consistent with the 
multiple visits in service for pain in areas across the upper 
back and behind his shoulder blades and posterior shoulder.  It 
is also consistent with the Veteran's report that the pain 
sometimes went to the left side and sometimes the right.  The 
examiner noted that this is often the way that patients complain 
across the cervical and upper spine.  He explained further that 
he would not give the Veteran a diagnosis of a thoracic spine 
strain since his symptoms are more indicative of a cervical spine 
strain and should be placed under that diagnosis.  

The examiner also noted that there is no documentation of a right 
shoulder problem in service.  The Veteran's current complaints in 
that regard are consistent with a right rotator cuff tendonitis.  
Therefore, he concluded that the right shoulder rotator cuff 
tendonitis is not directly related to any treatment or injury in 
service, nor is it secondary to the cervical spine condition. 

The Board has carefully considered the service treatment records, 
post-service medical evidence and the testimony of the Veteran 
and his representative in support of the claims for service 
connection on appeal.  With regard to the thoracic spine 
disorder, also claimed as an upper back disorder, service 
connection is denied.  The Board notes that while there is 
evidence of upper back pain in service, a disorder of the 
thoracic spine was not noted.  The Board further finds that a 
current disorder of the thoracic spine has not been established.  
Service connection cannot be established without a current 
diagnosis of the claimed disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although a VA examiner in December 2004 provided a diagnosis of 
thoracic spine chronic strain, the Board finds the September 2010 
VA medical opinion, which stated that the Veteran does not have a 
diagnosis of a thoracic spine strain and his symptoms are more 
indicative of a cervical spine strain, is most probative as to 
whether a current thoracic spine disorder is present.  The Board 
has an obligation to weigh the probative value of the medical 
opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally, Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).

The September 2010 VA opinion discusses all the relevant evidence 
and information of record, and provides a detailed diagnosis and 
opinion that is well-reasoned and consistent with other evidence 
of record.  The 2004 examination report, as it relates to the 
issue of a thoracic spine condition, is significantly less 
detailed.  Given the depth of the 2010 examination report, the 
Board finds it to be most probative.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and detail of 
the opinion.).  

The Board acknowledges that the Veteran is competent to describe 
observable symptoms such as pain and discomfort in his upper back 
during service and afterwards.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge).  However, unless a condition is one under case law 
where lay observation has been found to be competent to establish 
the presence or diagnosis of a disability, the determination as 
to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  In this case, a thoracic spine disorder is not one 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such disability therefore is medical in nature.  In 
any event, the probative value of the Veteran's statements are 
greatly overweighed by the findings of the September 2010 VA 
examiner who has clinical expertise in identifying the disease 
process suffered by the Veteran during service and the resultant 
residual disability.  

In the absence of proof of a current thoracic spine or chronic 
upper back disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the 
Veteran's upper back symptoms manifest as part of a larger 
cervical spine problem, the Board notes that the RO awarded 
service connection for a cervical spine disability.  The 
evaluation of the same manifestation under different diagnoses is 
prohibited.  See 38 C.F.R. § 4.14.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for a thoracic spine disorder.

With regard to the claimed right shoulder disorder, the Board 
also finds that service connection must also be denied.  The 
Board notes that service records reveal no complaints of a right 
shoulder problem, and a right shoulder condition was not 
diagnosed during service, including at discharge.  The record 
also clearly reflects that right shoulder arthritis (e.g. 
acromioclavicular joint and glenohumeral arthritis) was not 
manifested within one year of separation from service.  
Furthermore, while the evidentiary record substantiates the 
presence of a current right shoulder disability (variously 
diagnosed as acromioclavicular joint and glenohumeral arthritis 
and shoulder rotator cuff tendonitis), the most probative medical 
opinion of record does not link the current right shoulder 
disorder to service.  

The Board finds that the September 2010 VA report is the most 
probative evidence of record as it relates to the diagnosis and 
etiology of the claimed right shoulder disorder.  This examiner 
reviewed the claims folder, conducted a physical examination of 
the Veteran, and provided a diagnosis and opinion with detailed 
rationale regarding etiology.  As for the VA opinion proffered in 
December 2004, it was not supported with any clinical rationale 
and it is unclear whether the examiner reviewed the service 
treatment records.  Considering the relative merits of the 
analytical findings and the details of the opinions, the Board 
places more weight on the unfavorable VA medical opinion in 
September 2010 because the opinion is thorough, supported by a 
rationale and consistent with other evidence of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Nieve-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As for the Veteran's contention that his current right shoulder 
disorder is related to his military service, the Board notes 
again that where the question is one of medical causation, 
competent medical evidence is required to substantiate the claim.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is 
certainly competent to report his right shoulder pain and 
discomfort; however, the matter of etiology (or causal 
relationship) upon which this case turns, is a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  Thus, his lay opinion regarding 
causation is afforded no weight.

The Board is sympathetic to the Veteran's assertions that his 
right shoulder disorder is related to service, and that he has a 
chronic disorder of the thoracic spine; however, the 
preponderance of the evidence is against the claims for service 
connection, and they must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a thoracic spine disorder, claimed as an 
upper back disorder, is denied.

Service connection for a right shoulder disorder is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


